   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 1 of 7 PageID #:358




Founded in 2011, Saeed & Little, LLP has extensive experience in consumer rights, civil rights,
and sex abuse cases. Our attorneys have served both individual and class plaintiffs against
financial institutions, insurance companies, manufacturers, debt collectors, and various other
private and state-owned entities. Since its inception the firm has grown exponentially and now
employs eight (8) attorneys in its Indianapolis office.



                                         OUR WORK
         Saeed and Little, LLP has a history of successfully prosecuting class actions against
creditors, manufacturers, and insurance companies involving data breaches, false advertising
claims, violations of federal and state consumer protection laws, breach of contract claims, and
violation of ERISA laws. Attorneys at Saeed and Little, LLP have or currently are involved with:
civil rights class actions involving Medicaid benefits and prisoner’s rights; and sex abuse class
actions against United States Olympic Committee and its associated entities.
        Saeed & Little, LLP has also been a pioneer in athlete abuse cases and brought some of
the earliest legal actions against the United States Olympic Committee and their associated
entities. S&L Firm was also the original source to the Indianapolis Star for the Out of Balance
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 2 of 7 PageID #:358




investigation which ultimately exposed the sexual abuse of Larry Nassar and over a hundred
other coaches. S&L Firm has successfully tried and settled several Olympic Sports sex abuse
cases. S&L Firm is or previously has been involved with sexual abuse cases against USA
Gymnastics, USA Taekwondo, USA Swimming, USA Diving, USA Fencing, USA Speed
Skating, Michigan State University, Ohio State University, several catholic dioceses, and a
number of other state and private entities. Additionally, the attorneys at Saeed & Little, LLP
have been involved in a number of high-profile civil and constitutional rights cases involving
marriage rights, wrongful convictions, inmates' rights, abuse and overreach by law enforcement,
and academic freedom.
        Saeed & Little, LLP has attorneys licensed in Arizona, California, Colorado, Illinois,
Indiana, Kentucky, Missouri New York, Ontario, Canada and Venezuela, all zealously fighting
to ensure that justice is not meted out on a sliding scale of economic wherewithal.



                                       OUR RESULTS
       The following is a non-exhaustive list of recent class action settlements obtained by
attorneys at S&L Firm:
W.P. v. Anthem Insurance Companies, Inc. filed in the Southern District of Indiana, Indianapolis
Division (1:15-cv-00562-TWP-TAB). Negotiated a settlement for $1.63 Million and Anthem’s
agreement to modify their guidelines on how they determined coverage for ABA therapy for kids
with Autism.

John Gehrich v. Chase Bank USA, NA., filed in the Northern District of Illinois, Eastern Division
(1:12-cv-5510). Negotiated a settlement for $34 Million on behalf of a nationwide class.

Richard Baltzell v. Indiana Family and Social Services Administration filed in Marion County
Superior Court, Indiana (49D021406CT021696). Negotiated a settlement whereby the
Defendants agreed to immediately cease the implementation of policies which was resulting in
denial of Medicaid coverage for kids with developmental disorders and pay attorneys’ fees.

Rose et. al. v. Bank of America, N.A., filed in Norther District of California, (5:11-CV-02390-
EHD). Negotiated a settlement for $32 Million on behalf of a nationwide class.

Rebecca Ashack v. Caliber Home Loans filed in the Southern District of Indiana (1:15-cv-01069-
JMS-DML). Negotiated a settlement for $2.9 Million on behalf of a nationwide class.

Saeed & Little, LLP has also obtained numerous seven and six figure confidential settlements on
behalf of consumers and sex abuse victims in individual cases.
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 3 of 7 PageID #:358




                                        BIOGRAPHIES


                              Syed Ali Saeed
                              Syed Ali Saeed is an Indiana University School of Law Graduate
                              with a background in Mechanical Engineering. Ali is a practicing
                              attorney and founding partner at Saeed & Little, LLP. He focuses
                              on complex litigation including class actions and mass torts.
                              Additionally, Ali also serves as general counsel for several non-for-
                              profit organizations.

                              Ali has been involved in numerous high impact class action
                              litigations against corporations, banks, debt collectors, insurance
                              companies and state governments on behalf of various victimized
                              groups including employees, consumers, parents of kids with
                              developmental disorders, prisoner and insured patients. As a
                              consumer advocate, Ali is heavily involved with the National
                              Association of Consumer Advocates (“NACA”), the largest
consumer advocacy group in United States, where he serves as the chair for NACA’s
membership committee. Ali is routinely asked to present on topics related to consumer protection
laws and class actions by local and national organizations.

        Ali is deeply engaged in the local Indiana Community and frequently volunteers his
professional and personal time for various causes. He is currently the President of a local
Advocacy Network. For the past 10 years, Ali has been actively involved with Seeds of
Learning, a non-for-profit Corporation aimed at promoting education in third world countries. He
recently finished his term as the Vice President of Seeds of Learning and now continues to serve
as a board member. Ali also currently serves on the board of MAI. Ali has been affiliated with
the MAI for over 10 years in various capacities including a two-year stint as a Director of Legal
Services where he headed a domestic violence and immigration focused legal services program.
Ali also currently serves as a board member for a local social justice non-for profit, Heartland
Pro-bono Project and another immigrant’s rights focused non-for profit, the New Citizens
Project. In 2016, Ali was a recipient of the Access to Justice Award for his efforts and
contributions in the non-for-profit world and promoting social justice. Ali has also been selected
as a Rising Star by the Super Lawyer Publication in 2017, 2018, 2019 and 2020.
        Ali graduated from Indiana University Purdue University-Indianapolis and IU McKinney
School of Law. He is admitted to practice law in Indiana, as well as the United States District
Courts for the Southern District of Indiana, the Northern District of Illinois, the Northern District
of California, the U.S. Courts of Appeals for the Seventh Circuit and the U.S. Bankruptcy Court
for the Southern District of Indiana.
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 4 of 7 PageID #:358




                              Jonathan C. Little
                              Jon has been practicing law since 2007 and tried numerous jury
                              trial for offenses ranging from cock fighting to murder, as well as
                              civil juries in jurisdictions from coast to coast.

                              In 2008 Jon left the County Attorney’s Office in Flagstaff, Arizona
                              and moved to Indianapolis to pursue cases for athletes that had
                              been molested by coaches in various United States Olympic
                              Committee regulated sports. Jon’s work on behalf of sexual abuse
                              victims has been featured in various media outlets from 20/20 to
                              the New York Times. In 2010 Jon’s advocacy for victims of abuse
                              directly resulted in United States Olympic Committee establishing
                              its first “Safe Sport Program”.
                              Jon continues to champion the cause of abuse victims and currently
has a nationwide practice representing sexual abuse victims against public and private entities
which include but are not limited to: USA Gymnastics, USA Taekwondo, USA Swimming, USA
Diving, USA Fencing, USA Speed Skating, Michigan State University, Ohio State University,
several catholic dioceses, and a number of other state and private entities. Jon represents sexual
abuse victims in both individual and class actions.
        Jon graduated from the University of Missouri – Kansas City. He is admitted to practice
law in Indiana, Illinois, Arizona and New York, as well as the United States District Courts for
the Southern District of Indiana, the Southern District of Ohio, the U.S. District of Colorado and
the U.S. Courts of Appeals for the Seventh Circuit.
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 5 of 7 PageID #:358




                              Daniel J. Canon
                              Daniel J. Canon is a is a civil rights lawyer, teacher, writer, and
                              activist based primarily in Indiana and Kentucky. Dan is
                              consistently voted one of the region’s top lawyers in the area of
                              individual/constitutional rights. He has argued before the 6th Circuit
                              Court of Appeals, the Kentucky Court of Appeals, and the
                              Kentucky Supreme Court, and he is counsel of record on several
                              published cases from those courts.

                             Dan is best known as lead counsel for the Kentucky plaintiffs in the
                             landmark Supreme Court case of Obergefell v. Hodges, counsel for
                             the plaintiffs in the pioneering Kentucky and Indiana marriage
                             equality cases of Bourke v. Beshear, Love v. Beshear, and Love v.
                             Pence, counsel for Miller v. Davis, the highly publicized case in
which plaintiffs were refused marriage licenses in Rowan County, Kentucky, and counsel for the
protesters in Nwanguma v. Trump.
Aside from his work on marriage rights, Dan has served as counsel in a number of high-profile
civil and constitutional rights cases involving wrongful convictions, inmates’ rights, abuse and
overreach by law enforcement, and academic freedom. Dan represents plaintiff’s in both
individual and class actions and has successfully settled class actions involving prisoner’s rights.
        Dan is also a professor of civil rights law, civil procedure, and legal writing at the
University of Louisville’s Louis D. Brandeis School of Law. He has served as an adjunct
professor of criminal justice for IvyTech in Indiana and has been quoted and profiled extensively
in Time, the Washington Post, the Wall Street Journal, Nightline, The New York Times, Vice,
the Indianapolis Star and many other national and international news sources.
       Dan graduated from the University of Louisville – Brandeis School of Law. He is
admitted to practice law in Indiana and Kentucky, as well as the United States District Courts for
the Southern District of Indiana, the Eastern and Western Districts of Kentucky, the U.S. Courts
of Appeals for the Sixth and Seventh Circuits and the United States Supreme Court.
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 6 of 7 PageID #:358




                               David E. Miller
                               David received his U.S. and Canadian law degrees in 2012 and
                               joined Saeed & Little LLP in 2013. David routinely represents
                               individuals and communities in disputes with insurance carriers
                               stemming from the carriers’ claims handling tactics. Carriers are
                               often incentivized to obtain the lowest possible settlement value for
                               a claim, or to refuse a claim altogether. To achieve this goal,
                               carriers sometimes resort to practices designed to frustrate
                               claimants, prolong the claims process, and drain claimants’
                               resources, forcing them into unfair settlements. David is committed
                               to acting on behalf of claimants facing these unfair practices.


                                In addition to his work on behalf of claimants in disputes with
                                insurance carriers, he assists clients in matters involving
construction law, first party insurance litigation, contract disputes, personal injury matters, and
wrongful death suits.
        David is graduated from Ball State University, University of Windsor Law and
University of Detroit Mercy Law. He is admitted to practice law in Indiana, California, New
York and Ontario, Canada, as well as the United States District Courts for the Southern District
of Indiana, the Western District of Michigan, the U.S. District of Colorado, the Northern,
Central, and Southern Districts of California, the U.S. Courts of Appeals for the Seventh and the
Ninth Circuits and the U.S. Bankruptcy Court for the Southern District of Indiana.
   Case: 1:19-cv-03924 Document #: 66-1 Filed: 12/06/19 Page 7 of 7 PageID #:358




                             Jessica A. Wegg
                             Jessica has been practicing law since 2009 and is admitted in
                             Ontario, Illinois, Indiana, the 7th Circuit Court of Appeals and the
                             United States Supreme Court. Jessica was the original source to the
                             Indianapolis Star series on USA Gymnastics that exposed
                             pedophile coaches and officials in USA Gymnastics including
                             Larry Nassar. Jessica has written and/or argued cases for the 7th
                             and 9th Circuits Court of Appeals as well as the Indiana Court of
                             Appeals and Supreme Court. Jessica’s practice is focused on Civil
                             Rights work and representing young athletes who have been
                             molested by coaches controlled by the United States Olympic
                             Committee. Jessica is often called upon by law firms around the
                             United States and Canada to brief complex legal issues and has
                             written and argued cases in the state and Federal Courts of
                             Michigan, Indiana, Arizona, California, among others.

        Jessica earned her BA from the University of Indianapolis in 2004, where she double-
majored in German and Psychology, and continued there to earn her MA in Clinical Psychology
in 2006. From 2003 to 2006, she also worked as the lead technician at a private neuropsychology
clinic in Indianapolis, where she administered cognitive and neuropsych assessments to everyone
from toddlers to nonagenarians and convicted criminals. In the fall of 2006, she matriculated into
the Robert H. McKinney School of Law in Indianapolis; during her time there, she participated
in Moot Court and was an Articles Editor for the Indiana Law Review. Her Note, Robbing Peter
to Pay Paul: Why ethanol production must be regulated and how to do it, was published in the
University of Baltimore Journal of Environmental Law in 2008. Her article Illegal Aliens and
Worker’s Compensation Issues was published in Res Gestae in 2010.

        Jessica is graduated from the Robert H. McKinney School of Law in Indianapolis. She is
admitted to practice law in Indiana, Illinois and Ontario, Canada, as well as the United States
District Courts for the Southern and Northern Districts of Indiana, the Eastern District of
Michigan, the Northern District of Illinois, the Northern District of New York, the U.S. Courts of
Appeals for the Seventh Circuit and the United States Supreme Court.
